Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The primary reasons for allowance is:
(i) the amendments to the claims to recite “circuit” overcomes the 112f interpretation and thus also the 112a and 112b rejections based upon the 112f interpretation; and
(ii) the inclusion of the limitation reciting “wherein, during the second touch sensing period, the display panel is maintained in a non-driving state where the uplink signal and a touch driving signal are not supplied thereto” which, in combination with the other recited features, is not taught and/or suggested either singularly or in combination within the prior art.
The closest prior art (Seo et al. (US 2019/0179475); Jung (US 2013/0277609); Miyamoto (US 2021/0055829); Park (US 2018/0188836)) discloses a touch sensing device that transmits an uplink signal to an active pen and sensing a downlink signal from the active pen (See the Non-Final Rejection dated 26 November 2021.).  However, the closest prior art fails to teach and/or suggest the specifically claimed features as highlighted above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941. The examiner can normally be reached Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
1 March 2022